Citation Nr: 1753363	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  14-06 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a cardiac condition.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for diabetes.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion
ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to January 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Board notes that the Veteran appealed the disability ratings assigned for the previously service-connected disabilities of sinusitis and rhinitis, but that the Veteran failed to perfect either claim after the issuance of a statement of the case (SOC).  Therefore, the Board does not have jurisdiction over these issues, and the Board shall not address them any further. 

The issues of entitlement to service connection for a back disability, sleep apnea, hypertension, and diabetes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a current cardiac condition that first began to manifest to a compensable degree within one year of separation of service.

2.  The Veteran did not manifest bilateral hearing loss for VA compensation purposes.

3.  The Veteran has a current diagnosis of tinnitus that first began to manifest to a compensable degree within one year of separation of service.
CONCLUSIONS OF LAW

1.  The criteria for service connection for a cardiac condition have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board notes that the Veteran has made multiple objections to the adequacy of the VA examinations of record.  Nevertheless, this decision has granted the Veteran's claims for service connection for a cardiac condition and tinnitus.  Therefore, the Veteran has been granted his complete prayer of relief, and any failure on VA's part to notify or assist the Veteran are moot regarding these issues.  Regarding the issue of entitlement to service connection for bilateral hearing loss, the denial of the Veteran's claim is ultimately based on the results of audiometric testing, and the Veteran's objections to the examinations of record do not challenge the accuracy or the veracity of the results of his audiometric testing.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Service Connection

The Veteran contends that he is entitled to service connection for multiple disabilities.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Service connection can also be established through application of statutory presumptions, including for chronic diseases, like cardiovascular-renal disease including hypertension as well as organic diseases of the nervous system, that become manifest to a compensable degree within one year of separation of service.  38 C.F.R. §§ 3.307, 3.309.  

Cardiac Condition

The Veteran contends that he is entitled to service connection for a cardiac condition.  The weight of the evidence indicates that the criteria for service connection have been met.

First the Board notes that the Veteran was diagnosed with multiple cardiac conditions in a February 2012 VA examination.

The Veteran was treated at the emergency room for a cardiac condition in September 1985.  

A September 2011 opinion from the Veteran's private family physician indicates that the Veteran's current cardiac condition first began to manifest in August 1988.  The physician indicated that he admitted the Veteran for a cardiac condition in August 1988, and that the Veteran's condition has progressed throughout the years; and that the Veteran was prescribed multiple medications for the current condition including Lanoxin, Toprol XL, Tricor, Lipitor, Lisinopril, Miscardis, and Sectral.  Finally, the physician indicated that the Veteran was readmitted to the emergency room in November 1990.  

A May 1988 examination evaluated the Veteran's heart as normal, but a May 1988 EKG was abnormal revealing sinus tachycardia.  

In a May 1992 survey of medical history, the Veteran claimed to be in good health, but he reported that he had been prescribed Lanoxin for cardiac symptoms.  

A September 2012 written statement from a fellow National Guard member (the Veteran served in the National Guard after separation from service) indicated that he knew the Veteran from June 1988 to November 2005, and it was well known that the Veteran was seeking treatment for a cardiac condition; and that it was a common occurrence that the Veteran's heart condition would result in dizziness.

Taken together, the weight of the evidence indicates that the Veteran has a current cardiac condition that first began to manifest to a compensable degree within one year of separation of service.  Therefore, the evidence in this case is evenly balanced enough so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to service connection for a cardiac condition is granted.

Bilateral Hearing Loss

At issue is whether the Veteran is entitled to service connection for bilateral hearing loss.  The weight of the evidence indicates that the Veteran is not entitled to service connection.  

In additional to the general requirements for service connection, there are also specific requirements regarding what constitutes a hearing loss disability under VA law.  The threshold for normal hearing is from 0 to 20 decibels.  Hensley  v. Brown, 5 Vet. App. 155 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 dB or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran underwent a VA examination in March 2012.  The examiner diagnosed the Veteran with normal hearing in the Veteran's right ear and hearing loss in his left.  The Veteran's speech discrimination score was 96 percent in the right ear and 98 percent in the left.  The Veteran's pure tone thresholds were measured as follows in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
20
25
LEFT
15
10
20
20
30

In an April 2012 VA medical opinion, a VA examiner indicated that the Veteran had normal hearing in the right ear and mild hearing loss in the left ear.

The weight of the evidence indicates that the Veteran does not have hearing loss for VA compensation purposes.  The Board notes that medical evidence of record indicates that the Veteran has been diagnosed with mild hearing loss; including a diagnosis from VA examiner.  As previously noted however, VA has very specific requirements for service connection for bilateral hearing loss based on precise audiometric testing, and, although competent medical opinions suggest a medical diagnosis of some hearing loss, the record does not include the results of audiometric testing indicating that the Veteran manifested a pure tone threshold of 40 dB or greater at any required auditory frequencies in either ear; three pure tone thresholds of at least 26 dB in at least three of any of the required frequencies in either ear; or a speech discrimination score less than 94 percent in either ear.  Therefore, the Veteran has not manifested hearing loss in either ear for VA compensation purposes.  

The existence of a current disability or a disability during the pendency of the period on appeal is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328 (1997).  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such entitlement to service connection for bilateral hearing loss is denied.

Tinnitus

At issue is whether the Veteran is entitled to service connection for tinnitus.  The weight of the evidence indicates that the criteria for service connection have been met.

The Veteran indicated in written statements and in treatment records that he began to manifest tinnitus due to military noise exposure; and tinnitus continued to manifest ever since.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the primary role of the Board in adjudicating the tinnitus claim, is to assess the credibility of the Veteran's statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the Board finds the Veteran's testimony as to the onset of his tinnitus credible, and he has credibly reported that his tinnitus began in-service and has continued to the present time.  The Veteran has not attempted to bolster or exaggerate his symptoms.  

Additionally, the Veteran's reports were corroborated by a statement from a September 2012 written statement from a fellow National Guard member (as previously noted the Veteran served in the National Guard after separation from service) indicating that he knew the Veteran from June 1988 to November 2005, and that the Veteran reported ringing in his ears during that period of time.  

Furthermore, the Board notes that the Veteran was diagnosed with tinnitus in an October 2011 private opinion, a March 2012 VA examination, and a VA medical opinion in April 2012.  

Therefore, the evidence in this case is evenly balanced enough so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. As such, the criteria for service connection for tinnitus have been met.  


ORDER

The criteria for service connection for a cardiac condition have been met.

The criteria for service connection for bilateral hearing loss have not been met.

The criteria for service connection for tinnitus have been met.



REMAND

Back

The Veteran contends that he is entitled to service connection for a back disability.  A June 2010 magnetic resonance imaging (MRI) indicates that the Veteran had a lumbar spine condition.  A September 2011 private opinion from the Veteran's family physician diagnosed the Veteran with moderate to severe degenerative disc disease of the lumbar spine.  The Veteran submitted a written statement indicating that his back disability was due to chronic injuries that he incurred while continuously moving heavy objects during a period of service.  Additionally, the Veteran's reports were corroborated by a statement from a September 2012 written statement from a fellow National Guard member (as previously noted the Veteran served in the National Guard after separation from service) indicating that. as early as the summer of 1988, the Veteran reported back pain.  Finally, the September 2011 private opinion indicated that the Veteran's back condition could have been secondary to the Veteran's previously service-connected cardiac condition.  This is sufficient to trigger VA's duty to assist, and this matter must be remanded in order to provide the Veteran with a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Sleep Apnea

The Veteran contends that he is entitled to service connection for sleep apnea.  A June 2010 private medical opinion from a sleep specialist indicates that the Veteran was diagnosed with sleep apnea.  The Veteran submitted a written statement indicating that his back disability was due to chronic injuries that he incurred while continuously moving heavy objects during a period of service.  Additionally, the Veteran's reports were corroborated by statements made in May 2012 and September 2012 from fellow National Guard members (as previously noted the Veteran served in the National Guard after separation from service) one of whom was a roommate indicating that the Veteran snored loudly while he slept from 1988 to November 2005.  Additionally, examinations beginning in May 1988 and continuing thereafter indicated that the Veteran's height and weight were suggestive of being overweight or obese.  Additionally, the record indicates that the Veteran underwent sinus surgery to treat his previously service-connected sinusitis and rhinitis.  Finally, the September 2011 private opinion from the Veteran's family physician diagnosed the Veteran with sleep apnea and indicated that the Veteran's sleep apnea could have been secondary to the Veteran's previously service-connected cardiac condition.  This is sufficient to trigger VA's duty to assist, and this matter must be remanded in order to provide the Veteran with a VA examination.  See McLendon.

Hypertension

The Veteran contends that he is entitled to service connection for hypertension.  The Veteran was provided a VA examination in February 2012 that diagnosed the Veteran with hypertension and a cardiac condition.  The examination opined on the etiology of the Veteran's cardiac condition and any relation to a period of service, but the examination discuss the etiology or any relation to a period of service for the Veteran's hypertension.  Once VA undertakes to provide the Veteran with a VA examination, VA must provide the Veteran with an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, this matter must be provided another VA examination.  Additionally, a September 2011 private opinion from the Veteran's family physician indicates that the Veteran's hypertension could have been secondary to the Veteran's previously service-connected cardiac condition.  As this matter is being remanded anyway, this matter must be addressed as well.  

Diabetes

The Veteran contends that he is entitled to service connection for diabetes.  A September 2011 private opinion from the Veteran's family physician diagnosed the Veteran with diabetes and opined that it could be secondary to the Veteran's previously service-connected cardiac condition.  This is sufficient to trigger VA's duty to assist, and this matter must be remanded in order to provide the Veteran with a VA examination.  See McLendon.


Accordingly, the case is REMANDED for the following action:

1.  Arrange to provide the Veteran with a VA examination or VA examinations in order to answer the following questions:

1a.  Does the Veteran have a current back disorder or did the Veteran have a back disability during the pendency of the appeal, and, if so, when did it first begin to manifest?  How do you know?

1b.  Is it at least as likely as not (50 percent or more) that a medical nexus exists between a current back disability and an in-service incurrence?  Why or why not?

1c.  Is it at least as likely as not (50 percent or more) that the Veteran's back disability was proximately due to or caused by any previously service-connected disability to include a cardiac condition?  Why or why not?

1d.  Is it at least as likely as not (50 percent or more) that a medical nexus exists between a current diagnosis of sleep apnea and an in-service incurrence?  Why or why not?

1e.  Is it at least as likely as not (50 percent or more) that the Veteran's sleep apnea was proximately due to or caused by any previously service-connected disability to include a cardiac condition?  Why or why not?

1f.  Does the Veteran currently have hypertension or did the Veteran have hypertension during the pendency of the appeal, and, if so, when did it first begin to manifest?  How do you know?

1g.  Is it at least as likely as not (50 percent or more) that a medical nexus exists between a current diagnosis of hypertension and an in-service incurrence?  Why?

1h.  Is it at least as likely as not (50 percent or more) that the Veteran's hypertension was proximately due to or caused by any previously service-connected disability to include a cardiac condition?  Why?

1i.  Does the Veteran currently have diabetes or did the Veteran have diabetes during the pendency of the appeal, and, if so, when did it first begin to manifest?  How do you know?

1j.  Is it at least as likely as not (50 percent or more) that a medical nexus exists between a current diagnosis of diabetes and an in-service incurrence?  Why?

1k.  Is it at least as likely as not (50 percent or more) that the Veteran's diabetes was proximately due to or caused by any previously service-connected disability to include a cardiac condition?  Why?

2.  Then, readjudicate the claims on appeal.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


